 In theMatter OfHUDSON MOTORCAR COMPANYandINDUSTRIAL OFFICE,WORKERS UNION, LOCAL 889, UNITED AUTOMOBILE, AIRCRAFT, ANDAGRICULTURAL IMPLEMENTWORKERS OF AMERICACase No. R-41351.=DecidedOctober03,194Jurisdiction:ordnance manufacturingindustry.--Investigation and Certification of Representatives:existence of question: re-fusal to bargain until certificationby the Board ;electionnecessary.Unit Appropriate for Collective Bargaining:all nursesin Company's four plants,,including the assistantsto the head-nurse but excluding the-head nurse.Mr. Albert E. Meder,of Detroit, Mich., for the Company.Mr. Maurice SugarandMr. Jack M. Tucker,of Detroit,Mich.,for the Union.-Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTION-STATEMENT OF THE CASEUpon petition and amended petition duly filed by-Industrial OfficeWorkers Union, Local 889, United Automobile, Aircraft, and Agricul-tural Implement Workers of America, herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Hudson Motor Car Company, Detroit,Michigan, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeMax Rotenberg, Trial Examiner. Said hearing was held at Detroit,Michigan, on October 6,1942.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to `introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearing-are free from prejudicial error and, are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF TIIE COMPANYHudson Motor Car Company is a. Michigan corporation `operating'four plants at Detroit, Michigan, where it is engaged in the manufac-45 N. L. R. B., No. 11.-55 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDture of war materials and equipment for the United States Govern-ment.The Company purchases raw materials valued in excess of$100,000,000 annually approximately 50 percent of which is shippedto it from points outside Michigan, and it produces finished productsvalued in excess of $100,000,000 annually, over 90 percent of whichis shipped by it to points outside Michigan.H. THE ORGANIZATION INVOLVEDIndustrial Office Workers Union, Local 889, United Automobile,Aircraft, and Agricultural Implement Workers of America, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring July 1942 the Union requested the Company to recognize'Itas the exclusive representative of certain of the Company'semployees.The Company refused this request until such time asthe Board certifies the appropriate bargaining agent of its employees.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof the employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union urges that all nurses employed at the Hudson NavalOrdnance, Hudson Jefferson, Charlevoix, and Hudson Gratiot plantsof the Company, all located at Detroit, Michigan, constitute a singleunit appropriate for the purposes of collective bargaining.The;Company contends that the nurses employed by it should not be set-up as a separate unit but should form a part of an industrial unitcovering all its employees.The nurses employed by the Company at the four plants hereinvolved are all registered nurses and constitute a well-defined pro-fessional group, and as stated above, a substantial number of themhave designated the Union as 'their bargaining representative.Under the circumstances, we find that a unit composed of nurses isappropriate.`1The Regional Duector reported that the Union presented 15 membership applicationcards bearing apparently genuine signatures of persons whose navies appear on the Com-pany's pay roll of August 7, 1542There ale 22 persons on that pay toll NNho are inthe unit hereafter found to be appropriate HUDSON MOTORCAR COMPANY,57The only other controversy with respect to the unit concerns. the,head nurse and assistants to the head nurse.The Union wouldinclude all such employees and the Company would exclude them.The head nurse makes up the working schedules for all nurses-employed by the Company and is charged with the responsibility ofordering-supplies for the Company's nursing department.We shall,.exclude the head nurse from the unit.The Company employs fourassistants to the head nurse.The record indicates that such per-'sons have no supervisory authority and perform substantially the same -type of work as the other nurses.We shall include the assistants tothe head nurse in the unit.We find that all nurses employed at the Hudson Naval Ordnance,Hudson Jefferson, Charlevoix, and Hudson Gratiot plants of theCompany, including the assistants to the head nurse, but excludingthe head nurse, constitute a single unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with HudsonMotor Car Company, Detroit, Michigan, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed, during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were ill 58DECISIONS'OF NATIONAL LABORRELATIONS BOARDor on vacation or in the active military service or training of theUnited States, or temporarily laid- off, but excluding any who have-since quit or been discharged for cause, to determine whether- ornot they desire to be represented by Industrial OfficeWorkers-Union, Local 889, United Automobile, Aircraft, and AgriculturalImplementWorkers of America, affiliated- with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.Mr. GERARD D.REILLYtook no part in the considerationof theabove Decision and Direction of Election.